DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-13, 15-33) are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims (11-13, 15-33), the prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“An electronic system for imaging and analyzing various types of formation drilling tools on the field or in a test setup, comprising: a. a set of high-resolution imaging cameras for imaging various components of the formation drilling tool; b. sensors to profile and compute linear and angular position of the system and the various cutting elements and other supporting components of the formation drilling tool; c. software applications with image processing, artificial intelligence, and engineering analytics facility, the electronic system is a customized handheld standalone device or smart phone device with high resolution imaging capability, the electronic system is used to capture high-resolution images when a drilling tool is visually available and pulled out and the sensors are used to further profile and capture positional data of the various components of the drilling tool and the software application is used to process the captured high-resolution images and further perform analysis, wherein, the system can visualize in detail the wear contours of each cutters/indenters and the wear flat area (surface contour) generated on the cutters; for both chamfer as well as non- chamfer part of cutters; mounted either on a single row or double(multiple)row on a flat or spiral blade; and further uses the wear contour and wear flat contour area of each cutter to compute each cutter cutting face area and generate an interaction plot; and further compute radial segmental depth/area/volume of cut for each cutter thus computing various forces on the drill bit and cutter.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
With respect to claims (1-10), see applicant’s remarks dated 9/17/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 27, 2021